Citation Nr: 1812293	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, denied service connection for PTSD.

In October 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's PTSD is related to an in-service military sexual trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

However, there are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires "(1) a current medical diagnosis of PTSD; (2) a link between the current symptoms and an in-service stressor; and (3) 'credible supporting evidence that the claimed in-service stressor occurred.'"  Kays v. Snyder, 846 F.3d 1208, 1211 (Fed. Cir. 2017) (citing 38 C.F.R. § 3.304(f)).  There are special rules with regard to claims for entitlement to service connection for PTSD claimed as a result of in-service personal assaults.  See 38 C.F.R. § 3.304(f)(5).  These rules allow for evidence from sources other than a veteran's service records to corroborate a stressor.  See id.  They also provide that evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  See id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, VA treatment records reveal that the Veteran has been diagnosed with PTSD.  See January 2012 and October 2014 VA treatment notes.  Thus, a current medical diagnosis of PTSD has been demonstrated.  Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

In addition, the Veteran has contended that his PTSD is related to an in-service military sexual trauma.  In his written statements and testimony, he has reported that in March 1976, he was assaulted by a group of soldiers and lost consciousness, and that when he woke up, he was naked and his body was sore and covered with semen.  In a February 2011 statement, the Veteran's childhood friend stated that in 1977, about a year since the Veteran returned from his active duty service, the Veteran confided in him about being assaulted in service.  He stated that the Veteran told him that because of an affair with a married dependent, he was assaulted by a group of soldiers, knocked unconscious, stripped naked and taken advantage of.  In this letter, he also stated that before the Veteran joined the military, he was liked by everyone and was a funny, happy and outgoing person.  He further stated that when the Veteran returned from active service, he was completely changed for the worse, and that the man he knew was not there anymore.  He explained that the Veteran had become very quiet, negative and preferred to be alone, and that frequently, his mind appeared to be somewhere else and distant.

Although there is nothing in the Veteran's service personnel and treatment records that specifically documents a sexual assault at any point during his active service, cases involving allegations of personal assault falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. Ap. 393, 399 (1998).  Thus, after reviewing all the evidence of record, the Board finds no adequate basis to reject the competent lay statements of record that are favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977); see also Evans v. West, 12 Vet. App. 22, 26 (1998).  Even though the evidence is not unequivocal, the Board nevertheless finds that it tends to corroborate the reported in-service military sexual assault.  Therefore, there is credible supporting evidence that the in-service stressor identified by the Veteran occurred.  See 38 C.F.R. § 3.304(f)(5).

Moreover, while no clinician has offered an explicit opinion as to the etiology of the Veteran's PTSD, it is clear that many mental health professionals have related PTSD to his in-service military sexual trauma.  In this regard, a review of the Veteran's medical records reveals that PTSD diagnoses were based on his military sexual trauma.  See e.g., October 2014 VA treatment note; February 2012 treatment note with Dr. A.; January 2012 VA treatment note; January 2011 treatment note with Dr. S.  While some of those PTSD diagnoses mention only "traumatic events during military service" or "military experience," no other traumatic event or military experience was reported by the Veteran or noted by these mental health professionals during the course of the Veteran's treatment.  Additionally, in the October 2014 VA treatment note, in which PTSD was diagnosed, that treating mental health professional noted the Veteran's report of being sexually attacked by a group of soldiers in 1976 as a traumatic event, and stated that the Veteran was currently presenting several adjustment difficulties in his life due to the impact of that traumatic event.  A full reading of these records offers a clear picture that the Veteran's treating mental health professionals have associated his PTSD with his in-service military sexual trauma.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the mental health professionals' findings and statements were based on the Veteran's competent and credible in-service accounts, the Board finds those items probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  Additionally, there is no evidence counter to that which associates the Veteran's PTSD to his in-service sexual trauma.

For the foregoing reasons, the evidence is at least evenly balanced as to whether there is a link between the Veteran's PTSD and his in-service military sexual trauma.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and each of the criteria of 38 C.F.R. § 3.304(f) have therefore been met, entitlement to service connection for PTSD is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD due to military sexual trauma is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


